      Case 4:21-cv-00025-MW-MAF Document 35 Filed 04/22/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


ISHANNA IBLE,

             Plaintiff,

v.                                             Case No.: 4:21cv15-MW/MAF


WELLS FARGO BANK, et al.,

          Defendants.
_________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 31, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 34. Accordingly,

      IT IS ORDERED:

      The report and recommendation, ECF No. 31, is accepted and adopted, over

Plaintiff’s objections, as this Court’s opinion. Defendant Wells Fargo Bank’s motion

to dismiss, ECF No. 23, is GRANTED. The Clerk shall enter judgment stating,

“Plaintiff’s claims are dismissed with prejudice for lack of subject matter jurisdiction

and for failure to state a claim.” Plaintiff’s motion to commence a class action is
     Case 4:21-cv-00025-MW-MAF Document 35 Filed 04/22/21 Page 2 of 2




DENIED as moot, and the Clerk shall close the file.

      SO ORDERED on April 22, 2021.
                               s/Mark E. Walker
                               Chief United States District Judge




                                       2
